PER CURIAM.
We affirm an order which finds Samari Lake Community Association, Inc. to have title to certain condominium property, as the property was “common elements” and thus should have been taxed proportionately to the individual unit owners as part of the assessment on their respective units, and not taxed separately to the Community Association. As a result, the 1980 supplemental tax assessment of $27.68 was void, rendering Carpon National, Inc.’s deed to the property, obtained from previous owners who had acquired title through the purchase of a tax deed issued after the Community Association failed to pay the taxes due, void also. §§ 718.120, 718.-103(7), (12), Fla.Stat. (1991); Lake Worth Towers, Inc. v. Gerstung, 262 So.2d 1 (Fla. 1972); Mid-State Homes, Inc. v. Nassau County, 198 So.2d 382 (Fla. 1st DCA1967).